TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00715-CR



                                Nilda Iliana Rodriguez, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 65241, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              CONCURRING OPINION


               The Court requested supplemental briefing on whether the evidence is sufficient to

support appellant’s conviction. I would not have joined in that request had I been on the panel at that

time. Appellant never argued sufficiency of the evidence in her original brief and therefore has not

preserved this ground for appeal. See Tex. R. App. P. 38.1(f); Rochelle v. State, 791 S.W.2d 121,

124–25 (Tex. Crim. App. 1990) (“[S]tated policy of the rules [of appellate procedure is] that all

matters be raised in the original brief.”). The Court’s request for additional briefing did not “grant

or even impliedly grant a supplemental issue for review”; thus, this Court is not required to address

the sufficiency of the evidence, and I believe it should decline to do so in this case. See Garrett v.

State, 220 S.W.3d 927, 928–29 (Tex. Crim. App. 2007) (concluding that appellate court not required

to address issues not raised in original brief, even when court requests supplemental briefing).
                I concur in the majority’s analysis of the issues raised in appellant’s original brief and

the judgment of the Court.1



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: July 31, 2013

Publish




       1
           I express no opinion about the sufficiency of the evidence.

                                                    2